DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 07/11/2019.

Drawings
The drawings filed on 09/04/2019 are accepted.

Specification
The specification filed on 09/04/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6, 8, 10-11, limitation(s) inside the parenthesis (Vthreshold_high, SpikePos, SpikeNEG) render the claim indefinite because it is unclear whether those limitation(s) are part of the claimed invention. For examination purpose, limitation(s) inside the parenthesis are not considered limiting. See MPEP § 2173.05(d).
Claims 7, 9 and 12 are rejected for being directly or indirectly dependent on a rejected base claim, namely claim 6.
Claim 11 is unclear for reciting the limitation “The neuromorphic circuit according to claim 7, wherein the regulator is furthermore configured to generate an action potential of the first type (SpikePos) , respectively of the second type (SpikeNEG), on the output of the neuromorphic circuit in case of exceeding, outside the time window, the first action voltage, respectively the second action voltage, by the membrane voltage. ”. 
For examination purpose, claim 11 is interpreted as 
“The neuromorphic circuit according to claim 7, wherein the regulator is furthermore configured to 
in case of exceeding the first action voltage by the membrane voltage, generate an action potential of the first type (SpikePos) on the output of the neuromorphic circuit, outside the time window;
in case of exceeding the second action voltage by the membrane voltage, generate an action potential of the second type (SpikeNEG) on the output of the neuromorphic circuit, outside the time window.”,

Claim Objections
The Title of the Invention is in French. The following title is suggested: SPIKING NEUROMORPHIC CIRCUIT IMPLEMENTING A FORMAL NEURON.
Please remove the reference numbers (comparator (1), regulator (2) for example) since they do not appear necessary and make the claims difficult to understand.  MPEP 2173.05(s)
Claim 11 is objected to because of the following informalities:
In claim 11, line 2, “(SpikePos) ,” should read “(SpikePos),”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Indiveri et al. (Neuromorphic silicon neuron circuits) in view of Augustine et al. (US Pub. 2018/0322384) and further  in view of Birdwell et al. (US Pub. 2015/0106314).
	As per claim 1, Indiveri teaches neuromorphic circuit of the impulse neuron type [Fig. 4], comprising a capacitor (Cmem) at the terminals of which is established a membrane voltage (Vmem) [Fig. 4, Cmem and Vmem], an action comparator (1) configured to compare the membrane voltage to a first action voltage (Vact) [Fig. 4, page 5, 2nd Col, 1st paragraph disclose Vmem is compared to Vthr “As Vmem rises above Vthr, the output voltage of the comparator will rise to the positive power supply”] and a device for reinitialising the membrane voltage (3) [Figs. 4, 18, page 5, 1st Col, 2nd paragraph discloses that the voltage Vmem is compared with the threshold voltage Vthr, a spike is generated if Vmem exceeds Vthr;  page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”; It can be understood that the voltage membrane is reset by a device],
- in case of exceeding the first action voltage (Vact) by the membrane voltage, to control the device for reinitialising the membrane voltage (3) [Figs. 4, 18, page 5, 1st Col, 2nd paragraph discloses that the voltage Vmem is compared with the threshold voltage Vthr, a spike is generated if Vmem exceeds Vthr;  page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”; It can be understood that the voltage membrane is reset by a device/component].  
Indiveri does not teach
wherein it further comprises a first regulation comparator (4) for comparing the membrane voltage with a first regulation voltage (Vreg), a register of threshold exceeds (5) and a regulator (2)
configured:  
in case of exceeding the first regulation voltage (Vreg) by the membrane voltage, to control the device for reinitialising the membrane voltage (3) and modify the register of threshold exceeds (5); and
in case of exceeding the first action voltage (Vact) by the membrane voltage … query the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit.
Augustine teaches
wherein it further comprises a first regulation comparator (4) for comparing the membrane voltage with a first regulation voltage (Vreg) [Fig. 5, paragraphs 0059-0060, “a membrane threshold voltage is defined for each neuron … a high voltage reference threshold (VREFH) 520 … a low voltage reference threshold (VREFL) 525”; paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525 and the second comparator provided to detect when the post-neuron is to fire (based on the firing threshold 520 being met or exceeded)”; examiner interprets the comparator which compares the membrane voltage with the threshold potential value 525 is a first regulation comparator (4), and the comparator which compares the membrane voltage with the high voltage reference threshold (VREFH) 520 is an action comparator (1)], a register of threshold exceeds (5) [paragraph 0054, neuron register 420] and a regulator (2) [paragraph 0109, “the processor executes instructions that control data processing operations”; paragraph 0130, “storage medium having instructions stored thereon, where the instructions when executed on a machine, cause the machine to”] configured:
in case of exceeding the first regulation voltage (Vreg) by the membrane voltage, to control the device for reinitialising the membrane voltage (3) [paragraphs 0064-0065, “pre-neuron 510 may send a particular spike 535 at time step t1. The post neuron potential 530 corresponding to spike 535 may be identified to determine whether it is greater than or less than the Vm rule potential threshold 525 (a low voltage reference threshold (VREFL)) … it is determined that the current post-neuron potential (e.g., 540) corresponding to the spike 535 is less than the threshold potential 525 … a next spike 550 sent by the pre-neuron 510 to post-neuron 550 (at timestep t2) may result in a subsequent comparison of the post-neuron potential 530 corresponding to the sending of pre-neuron 510 to this time determine that the current post-neuron potential 555 exceeds the potential threshold 525 … the spike 550 will cause the post-neuron potential to increase”], and modify the register of threshold exceeds (5) [paragraph 0054, “The model used by the neuron state update module 425 to determine the effect of incoming spikes, potential decay, post-firing potential, etc. of any one of the neurons implemented on the neuromorphic core 215 may be based on the specific parameters defined for each of these neurons. Such parameters, such as the decay rate, firing threshold, etc. may be defined and maintained in neuron register 420. Should a programmer decide to make adjustments to an SNN implemented on the neuromorphic computing device, changes made to individual neurons within the SNN may be reflected through updates to the corresponding neurons' parameters made at the neuron register 420”; Since the neuron parameters is maintained in neuron register, therefore, changes/updates of the parameters such as pre/post-firing potential, potential decay, etc., based on the incoming spikes would also modify the register];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include a comparator for comparing the membrane voltage with a first regulation voltage, in case of exceeding the first regulation voltage by the membrane voltage, reinitialising the membrane voltage and modifying the register of Augustine. Doing so would help monitoring the state of the neuron, tracking the current membrane potential of each neuron and determining when the membrane firing threshold has been met to trigger a spike (Augustine, 0054).
Indiveri and Augustine do not teach
in case of exceeding the first action voltage (Vact) by the membrane voltage … query the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit. 
Birdwell teaches
in case of exceeding the first action voltage (Vact) by the membrane voltage … query the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit [paragraph 0141, “When the threshold is reached and the element is a neuron, if the neuron is not in its refractory period, the neuron fires, and the neuron's charge is reset to a bias level, dependent on the design parameters for the network. If the neuron is within its refractory period defined by an LTD/LTP Refrac period input from a register not shown to CNT input 904 of 4-bit counter 935, then the neuron maintains its charge but does not fire. An LTD/LTP state machine receiving an Element_Fire signal from above helps determine if Inc/Dec Weight output to CTRL input of 919 decide whether to fire or continue accumulating. Thus, a neuron can accumulate charge during its refractory period (input 904), but it cannot fire during this period”; Indiveri (as modified) teaches [Augustine, 0054, register is updated (parameters included in the register are updated) based on the incoming spikes], and Birdwell teaches when the threshold voltage is reached based on the incoming spikes (from the pre-neurons), determining if the spike (from the post-neuron) is generated depending on whether the neuron is in its refractory period, therefore, the combination of Indiveri and Bridwell read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the process of querying the system to decide whether or not to generate an action potential of Birdwell. Doing so would help generating an action potential using not only the threshold of the neuron but also on the recent firing history (Birdwell, 0010 and 0194).

As per claim 2, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 1.
Indiveri further teaches
in case of exceeding the first action voltage (Vact) by the membrane voltage, control the device for reinitialising the membrane voltage so as to modify the charge of the membrane capacitor by a predetermined charge quantity [page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”].

As per claim 3, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 1.
Augustine further teaches
in case of exceeding the first regulation voltage (Vreg) by the membrane voltage, control the device for reinitialising the membrane voltage so as to modify the charge of the membrane capacitor by a predetermined charge quantity [paragraph 0044, “When a neuron's membrane potential reaches a particular threshold voltage Ɵ defined for the neuron, the neuron resets the membrane potential to zero (or to a pre-determined value)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include in case of exceeding the first regulation voltage (Vreg), modify the charge of the membrane capacitor by a predetermined charge quantity of Augustine. Doing so would help the neuron to start intergrating the input spikes again after entering the refractory period. 

As per claim 6, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 1.
Augustine further teaches
a second regulation comparator configured to compare the membrane voltage to a second regulation voltage (Vthreshold_high) [Fig. 5, paragraphs 0059-0060, “a membrane threshold voltage is defined for each neuron … a high voltage reference threshold (VREFH) 520 … a low voltage reference threshold (VREFL) 525”; paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525 and the second comparator provided to detect when the post-neuron is to fire (based on the firing threshold 520 being met or exceeded)”] and a second action comparator configured to compare the membrane voltage to a second action voltage [Fig. 5, paragraphs 0059-0060, “a membrane threshold voltage is defined for each neuron … a high voltage reference threshold (VREFH) 520 … a low voltage reference threshold (VREFL) 525”; paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525 and the second comparator provided to detect when the post-neuron is to fire (based on the firing threshold 520 being met or exceeded)”], and wherein the regulator is further configured: 
o in case of exceeding the second regulation voltage by the membrane voltage, to control the device for reinitialising the membrane voltage (3) [paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525 and the second comparator provided to detect when the post-neuron is to fire (based on the firing threshold 520 being met or exceeded)”; paragraph 0044, “When a neuron's membrane potential reaches a particular threshold voltage Ɵ defined for the neuron, the neuron resets the membrane potential to zero (or to a pre-determined value)”] and modify the register of threshold exceeds (5) [paragraph 0054, “The model used by the neuron state update module 425 to determine the effect of incoming spikes, potential decay, post-firing potential, etc. of any one of the neurons implemented on the neuromorphic core 215 may be based on the specific parameters defined for each of these neurons. Such parameters, such as the decay rate, firing threshold, etc. may be defined and maintained in neuron register 420. Should a programmer decide to make adjustments to an SNN implemented on the neuromorphic computing device, changes made to individual neurons within the SNN may be reflected through updates to the corresponding neurons' parameters made at the neuron register 420”; Since the neuron parameters is maintained in neuron register, therefore, changes/updates of the parameters such as pre/post-firing potential, potential decay, etc., based on the incoming spikes would also modify the register]; 
o in case of exceeding the second action voltage by the membrane voltage to control the device for reinitialising the membrane voltage (3) [paragraphs 0064-0065, “pre-neuron 510 may send a particular spike 535 at time step t1. The post neuron potential 530 corresponding to spike 535 may be identified to determine whether it is greater than or less than the Vm rule potential threshold 525 (a low voltage reference threshold (VREFL)) … it is determined that the current post-neuron potential (e.g., 540) corresponding to the spike 535 is less than the threshold potential 525 … a next spike 550 sent by the pre-neuron 510 to post-neuron 550 (at timestep t2) may result in a subsequent comparison of the post-neuron potential 530 corresponding to the sending of pre-neuron 510 to this time determine that the current post-neuron potential 555 exceeds the potential threshold 525 … the spike 550 will cause the post-neuron potential to increase”] and query the register of exceed registers to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit.  
Page 11 of the specification of the Application recites “the neuromorphic circuit … require two action comparators, a first associated with a high threshold (first action voltage) and a second one associated to a low threshold (second action voltage). In an advantageous embodiment, the circuit actually comprises only two comparators, with each one in charge of a double action function (for the generating of an action potential outside the refractory period) and regulation (for the detecting of a possible saturation of the membrane voltage in refractory period). In this embodiment, the first action
comparator and the second regulation comparator form a same high threshold comparator 1 and the second action comparator and the first regulation comparator for a same low threshold comparator 4”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include a second regulation comparator configured to compare the membrane voltage to a second regulation voltage (Vthreshold_high) and a second action comparator configured to compare the membrane voltage to a second action voltage of Augustine. Doing so would help monitoring the state of the neuron, tracking the current membrane potential of each neuron and determining when the membrane firing threshold has been met to trigger a spike (Augustine, 0054).
Birdwell teaches
in case of exceeding the second action voltage by the membrane voltage … query the register of exceed registers to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit [paragraph 0141, “When the threshold is reached and the element is a neuron, if the neuron is not in its refractory period, the neuron fires, and the neuron's charge is reset to a bias level, dependent on the design parameters for the network. If the neuron is within its refractory period defined by an LTD/LTP Refrac period input from a register not shown to CNT input 904 of 4-bit counter 935, then the neuron maintains its charge but does not fire. An LTD/LTP state machine receiving an Element_Fire signal from above helps determine if Inc/Dec Weight output to CTRL input of 919 decide whether to fire or continue accumulating. Thus, a neuron can accumulate charge during its refractory period (input 904), but it cannot fire during this period”; Indiveri (as modified) teaches [Augustine, 0054, register is updated (parameters included in the register are updated) based on the incoming spikes], and Birdwell teaches when the threshold voltage is reached based on the incoming spikes (from the pre-neurons), determining if the spike (from the post-neuron) is generated depending on whether the neuron is in its refractory period, therefore, the combination of Indiveri and Bridwell read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the process of querying the system to decide whether or not to generate an action potential of Birdwell. Doing so would help generating an action potential using not only the threshold of the neuron but also on the recent firing history (Birdwell, 0010 and 0194).

As per claim 7, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 6.
Birdwell further teaches
the regulator is configured to control the device for reinitialising the membrane voltage and modify the register of threshold exceeds in case of exceeding the first or the second regulation voltage by the membrane voltage only during a time window [paragraph 0113, refractory period] following the emission of an action potential on an output of the neuromorphic circuit [paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period. This functionality can be implemented with a count-down timer that is initialized to the refractory period when the neuron 1012 fires, and with logic that prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value. Furthermore, the count-down timer stops counting down when it holds a zero value”], the action potential being of a first or of a second type [paragraph 0112, “Neurons are connected to other neurons via synapses … Charge is received by a neuron from its synapses. As is the case in biological neurons, synapses may be inhibitory (negative), in which case the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (negative spike, first type), or they may be excitatory (positive), in which case the firing of the neuron at the one end results in a increase of charge at the neuron at the other end (positive spike, second type)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the process of controlling the device for reinitialising the membrane voltage and modify the register of threshold exceeds in case of exceeding the regulation voltage by the membrane voltage only during a time window following the firing of Birdwell. Doing so would help limiting the maximum firing rate of neurons which typically limits energy consumption by the neuron element (Birdwell, 0141).

As per claim 8, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 7.
Birdwell further teaches
the regulator is furthermore configured to decide whether or not to generate an action potential of the first type or of the second type (SpikePos, SpikeNEG) on an output of the neuromorphic circuit at the expiry of said time window [paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period; paragraph 0010, “after the absolute refractory period, it is difficult, but more likely, for the neuron to fire again”; It can be seen that system decides the neuron is likely to fire again after the refractory period and when the threshold is reached; paragraph 0112, “Neurons are connected to other neurons via synapses … Charge is received by a neuron from its synapses. As is the case in biological neurons, synapses may be inhibitory (negative), in which case the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (negative spike, second type), or they may be excitatory (positive), in which case the firing of the neuron at the one end results in a increase of charge at the neuron at the other end (positive spike, first type)”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the regulator configured to decide whether or not to generate an action potential at the expiry of said time window of Birdwell. Doing so would help limiting the maximum firing rate of neurons which typically limits energy consumption by the neuron element (Birdwell, 0141).

As per claim 11, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 7.
Indiveri (as modified) teaches
in case of exceeding the first action voltage by the membrane voltage [Indiveri, Figs. 4, 18, page 5, 1st Col, 2nd paragraph discloses that the voltage Vmem is compared with the threshold voltage Vthr, a spike is generated if Vmem exceeds Vthr; page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”], generate an action potential of the first type (SpikePos) on the output of the neuromorphic circuit, outside the time window [Birdwell, paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period; paragraph 0112, “Neurons are connected to other neurons via synapses … Charge is received by a neuron from its synapses. As is the case in biological neurons, synapses may be inhibitory (negative), in which case the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG), or they may be excitatory (positive), in which case the firing of the neuron at the one end results in a increase of charge at the neuron at the other end” (SpikePos); Birdwell teaches when the threshold is reached, generating either case of the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG), or case of the firing of the neuron at the one end results in a increase of charge at the neuron at the other end, but since Indiveri teaches the voltage exceeds the threshold voltage VH, thus the spike would be in the case of the firing of the neuron at the one end results in an increase of charge at the neuron at the other end (SpikePos, transferring positive charge), therefore, the combination of Indiveri and Birdwell read on the claim limitation].  
in case of exceeding the second action voltage by the membrane voltage [Augustine, paragraphs 0064-0065, “pre-neuron 510 may send a particular spike 535 at time step t1. The post neuron potential 530 corresponding to spike 535 may be identified to determine whether it is greater than or less than the Vm rule potential threshold 525 (a low voltage reference threshold (VREFL)) … it is determined that the current post-neuron potential (e.g., 540) corresponding to the spike 535 is less than the threshold potential 525 … a next spike 550 sent by the pre-neuron 510 to post-neuron 550 (at timestep t2) may result in a subsequent comparison of the post-neuron potential 530 corresponding to the sending of pre-neuron 510 to this time determine that the current post-neuron potential 555 exceeds the potential threshold 525 … the spike 550 will cause the post-neuron potential to increase”], generate an action potential of the second type (SpikeNEG) on the output of the neuromorphic circuit, outside the time window [Birdwell, paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period; paragraph 0112, “Neurons are connected to other neurons via synapses … Charge is received by a neuron from its synapses. As is the case in biological neurons, synapses may be inhibitory (negative), in which case the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG), or they may be excitatory (positive), in which case the firing of the neuron at the one end results in a increase of charge at the neuron at the other end” (SpikePos); Birdwell teaches when the threshold is reached, generating either case of the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG), or case of the firing of the neuron at the one end results in a increase of charge at the neuron at the other end, but since Augustine teaches the voltage exceeds the threshold voltage VL (in the negative direction), thus the spike would be in the case of the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG, transferring negative charge), therefore, the combination of Indiveri and Birdwell read on the claim limitation].  

As per claim 12, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 6.
Indiveri (as modified) teaches
exploiting a same high threshold comparator [Fig. 5, paragraphs 0059-0060, comparator with the high voltage reference threshold (VREFH) 520] to constitute the first action comparator and the second regulation comparator [Fig. 5, paragraphs 0059-0060, “a membrane threshold voltage is defined for each neuron … a high voltage reference threshold (VREFH) 520 … a low voltage reference threshold (VREFL) 525”; paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525 and the second comparator provided to detect when the post-neuron is to fire (based on the firing threshold 520 being met or exceeded)”; It can be seen that the “second comparator” performs a function same as the function the first action comparator and the second regulation comparator perform which is comparing the membrane voltage to a high voltage reference threshold (VREFH)] and a same low threshold comparator [Fig. 5, paragraphs 0059-0060, comparator with the low voltage reference threshold (VREFL) 525] to constitute the second action comparator and the first regulation comparator [Fig. 5, paragraphs 0059-0060, “a membrane threshold voltage is defined for each neuron … a high voltage reference threshold (VREFH) 520 … a low voltage reference threshold (VREFL) 525”; paragraph 0062, “VREFH and VREFL may be considered independent, with the first comparator utilized to detect whether the membrane potential exceeds the threshold potential value 525; It can be seen that the “first comparator” performs a function same as the function the second action comparator and the first regulation comparator perform which is comparing the membrane voltage to a low voltage reference threshold (VREFL) 525].  
Page 11 of the specification of the Application recites “the neuromorphic circuit … require two action comparators, a first associated with a high threshold (first action voltage) and a second one associated to a low threshold (second action voltage). In an advantageous embodiment, the circuit actually comprises only two comparators, with each one in charge of a double action function (for the generating of an action potential outside the refractory period) and regulation (for the detecting of a possible saturation of the membrane voltage in refractory period)”.

As per claim 13, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 1.
Indiveri (as modified) teaches
Network of artificial neurons, comprising a plurality of neuromorphic circuits according to claim 1 [Indiveri, Figs. 4, 18, page 5; Augustine, Fig. 5, paragraphs 0054-0065, and Birdwell, paragraph 0141].

As per claim 14, Indiveri teaches method for controlling a neuromorphic circuit of the impulse neuron type [Fig. 4] which comprises a capacitor (Cmem) at the terminals of which is established a Page 5 of 8Preliminary Amendment dated September 3, 2019 membrane voltage (Vmem) [Fig. 4, Cmem and Vmem] and a device for reinitialising the membrane voltage (3) [Figs. 4, 18, page 5, 1st Col, 2nd paragraph discloses that the voltage Vmem is compared with the threshold voltage Vthr, a spike is generated if Vmem exceeds Vthr;  page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”; It can be understood that the voltage membrane is reset by a device], wherein it comprises the steps consisting: 
- in case of exceeding of an action voltage (Vact) by the membrane voltage, in controlling the device for reinitialising the membrane voltage (3) [Figs. 4, 18, page 5, 1st Col, 2nd paragraph discloses that the voltage Vmem is compared with the threshold voltage Vthr, a spike is generated if Vmem exceeds Vthr;  page 17, 1st Col, 2nd paragraph, “A comparator (not shown) is used to compare the membrane voltage Vm with a reset voltage Ɵr. Once Vm exceeds Ɵr a “spike” voltage pulse is issued and Vm is reset to the resting potential EL”; It can be understood that the voltage membrane is reset by a device/component];
Indiveri does not teach
following the exceeding of a regulation voltage (Vreg) by the membrane voltage, in controlling the device for reinitialising the membrane voltage and in modifying a register of threshold exceeds;
in case of exceeding the first action voltage (Vact) by the membrane voltage … querying the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit.
Augustine teaches
following the exceeding of a regulation voltage (Vreg) by the membrane voltage, in controlling the device for reinitialising the membrane voltage [paragraphs 0064-0065, “pre-neuron 510 may send a particular spike 535 at time step t1. The post neuron potential 530 corresponding to spike 535 may be identified to determine whether it is greater than or less than the Vm rule potential threshold 525 (a low voltage reference threshold (VREFL)) … it is determined that the current post-neuron potential (e.g., 540) corresponding to the spike 535 is less than the threshold potential 525 … a next spike 550 sent by the pre-neuron 510 to post-neuron 550 (at timestep t2) may result in a subsequent comparison of the post-neuron potential 530 corresponding to the sending of pre-neuron 510 to this time determine that the current post-neuron potential 555 exceeds the potential threshold 525 … the spike 550 will cause the post-neuron potential to increase”] and in modifying a register of threshold exceeds [paragraph 0054, “The model used by the neuron state update module 425 to determine the effect of incoming spikes, potential decay, post-firing potential, etc. of any one of the neurons implemented on the neuromorphic core 215 may be based on the specific parameters defined for each of these neurons. Such parameters, such as the decay rate, firing threshold, etc. may be defined and maintained in neuron register 420. Should a programmer decide to make adjustments to an SNN implemented on the neuromorphic computing device, changes made to individual neurons within the SNN may be reflected through updates to the corresponding neurons' parameters made at the neuron register 420”; Since the neuron parameters is maintained in neuron register, therefore, changes/updates of the parameters such as pre/post-firing potential, potential decay, etc., based on the incoming spikes would also modify the register];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include following the exceeding of a regulation voltage by the membrane voltage, in controlling the device for reinitialising the membrane voltage and in modifying a register of threshold exceeds of Augustine. Doing so would help monitoring the state of the neuron, tracking the current membrane potential of each neuron and determining when the membrane firing threshold has been met to trigger a spike (Augustine, 0054).
Indiveri and Augustine do not teach
in case of exceeding the first action voltage (Vact) by the membrane voltage … querying the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit.
Birdwell teaches
in case of exceeding the first action voltage (Vact) by the membrane voltage … querying the register of threshold exceeds to decide whether or not to generate an action potential (Spa) on an output of the neuromorphic circuit [paragraph 0141, “When the threshold is reached and the element is a neuron, if the neuron is not in its refractory period, the neuron fires, and the neuron's charge is reset to a bias level, dependent on the design parameters for the network. If the neuron is within its refractory period defined by an LTD/LTP Refrac period input from a register not shown to CNT input 904 of 4-bit counter 935, then the neuron maintains its charge but does not fire. An LTD/LTP state machine receiving an Element_Fire signal from above helps determine if Inc/Dec Weight output to CTRL input of 919 decide whether to fire or continue accumulating. Thus, a neuron can accumulate charge during its refractory period (input 904), but it cannot fire during this period”; Indiveri (as modified) teaches [Augustine, 0054, register is updated (parameters included in the register are updated) based on the incoming spikes], and Birdwell teaches when the threshold voltage is reached based on the incoming spikes (from the pre-neurons), determining if the spike (from the post-neuron) is generated depending on whether the neuron is in its refractory period, therefore, the combination of Indiveri and Bridwell read on the claim limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the process of querying the system to decide whether or not to generate an action potential of Birdwell. Doing so would help generating an action potential using not only the threshold of the neuron but also on the recent firing history (Birdwell, 0010 and 0194).

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Indiveri et al. in view of Augustine et al. in view of Birdwell et al. and further in view of Eliezer et al. (US Pub. 2012/0169397 – Applicant provided reference)
As per claim 4, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 1.
Indiveri, Augustine and Birdwell do not teach
the register of threshold exceeds (5) is a counter that is decremented in case of exceeding the first regulation voltage (Vreg) by the membrane voltage and which, when it indicates a negative value, is incremented in case of exceeding the first action voltage (Vact) by the membrane voltage.  
Eliezer teaches
the register of threshold exceeds (5) is a counter [Fig. 4, paragraph 0035, “the accumulator, generally referenced 28, comprises an up/down counter 130 operative to receive the UP and DOWN commands from the control logic circuit”] that is decremented in case of exceeding the first regulation voltage (Vreg) by the membrane voltage and which, when it indicates a negative value, is incremented in case of exceeding the first action voltage (Vact) by the membrane voltage [paragraphs 0032-0033, “the control logic functions to interpret the high and low rail signals 34, 36 and to generate UP (i.e., increment) 38 and DOWN (i.e., decrement) 40 commands to the accumulator 28, in addition to generating the polarity toggle signal input to the crossover switch 12. The toggling (or switching) of the polarity of the crossover switch is referred to as a 'rail flip'. The control logic is operative to "flip" or toggle the polarity of the input to the analog integrator whenever the analog integrated output signal reaches either the upper (high) or lower (low) rails … The UP and DOWN command outputs of the control logic circuit are input to the accumulator 28. The function of the accumulator 28 is to generate (accumulate) the digital integrator result 42 based on the UP 38 and DOWN 40 signals received from the control logic”; paragraphs 0034-0036, “the accumulator, generally referenced 28, comprises an up/down counter 130 operative to receive the UP and DOWN commands from the control logic circuit. The UP and DOWN commands may interface directly (or via a logic circuit) to the counter. Receiving an UP command causes the counter to increment its current value and receiving a DOWN command causes the counter to decrement its current value … upon receiving an UP command, the select command is generated to add a '+1' to the current value of the accumulator via adder 124. Similarly, upon receiving a DOWN command, the select command is generated to add a '-1 'to the current value … Note that in the accumulator embodiments shown in FIGS. 3 and 4, an increment value of +1 and decrement value of -1 are shown”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the register of threshold exceeds is a counter that is decremented in case of exceeding the first regulation voltage and which, when it indicates a negative value, is incremented in case of exceeding the first action voltage (Vact) of Eliezer. Doing so would help generating the digital integrator result based on the UP and DOWN signals received from the control logic (Eliezer, 0033).

As per claim 5, Indiveri, Augustine, Birdwell and Eliezer teach the neuromorphic circuit of claim 4.
Birdwell further teaches
in case of exceeding the first action voltage (Vact) by the membrane voltage, the regulator decides to generate an action potential when the counter indicates a zero value, with the latter then not being modified [paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period. This functionality can be implemented with a count-down timer that is initialized to the refractory period when the neuron 1012 fires, and with logic that prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value. Furthermore, the count-down timer stops counting down when it holds a zero value”; It can be seen that during the refractory period, even when the threshold is reached, the neuron will not fire until the end of the refractory period which is when the count-down timer stops counting down when it holds a zero value].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include in case of exceeding the first action voltage by the membrane voltage, deciding to generate an action potential when the counter indicates a zero value of Birdwell. Doing so would help limiting the maximum firing rate of neurons which typically limits energy consumption by the neuron element (Birdwell, 0141).

As per claim 9, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 7.
Indiveri, Augustine and Birdwell do not teach
the register of threshold exceeds is a counter and the regulator is configured, during said time window, to increment the counter in case of exceeding the second regulation voltage by the membrane voltage and to decrement the counter in case of exceeding the first regulation voltage by the membrane voltage.  
Eliezer teaches
the register of threshold exceeds is a counter [Fig. 4, paragraph 0035, “the accumulator, generally referenced 28, comprises an up/down counter 130 operative to receive the UP and DOWN commands from the control logic circuit”] and the regulator is configured, during said time window, to increment the counter in case of exceeding the second regulation voltage by the membrane voltage and to decrement the counter in case of exceeding the first regulation voltage by the membrane voltage [paragraphs 0032-0033, “the control logic functions to interpret the high and low rail signals 34, 36 and to generate UP (i.e., increment) 38 and DOWN (i.e., decrement) 40 commands to the accumulator 28, in addition to generating the polarity toggle signal input to the crossover switch 12. The toggling (or switching) of the polarity of the crossover switch is referred to as a 'rail flip'. The control logic is operative to "flip" or toggle the polarity of the input to the analog integrator whenever the analog integrated output signal reaches either the upper (high) or lower (low) rails … The UP and DOWN command outputs of the control logic circuit are input to the accumulator 28. The function of the accumulator 28 is to generate (accumulate) the digital integrator result 42 based on the UP 38 and DOWN 40 signals received from the control logic”; paragraphs 0034-0036, “the accumulator, generally referenced 28, comprises an up/down counter 130 operative to receive the UP and DOWN commands from the control logic circuit. The UP and DOWN commands may interface directly (or via a logic circuit) to the counter. Receiving an UP command causes the counter to increment its current value and receiving a DOWN command causes the counter to decrement its current value … upon receiving an UP command, the select command is generated to add a '+1' to the current value of the accumulator via adder 124. Similarly, upon receiving a DOWN command, the select command is generated to add a '-1 'to the current value … Note that in the accumulator embodiments shown in FIGS. 3 and 4, an increment value of +1 and decrement value of -1 are shown”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the register of threshold exceeds is a counter and the regulator is configured, during said time window, to increment the counter in case of exceeding the second regulation voltage by the membrane voltage and to decrement the counter in case of exceeding the first regulation voltage by the membrane voltage of Eliezer. Doing so would help generating the digital integrator result based on the UP and DOWN signals received from the control logic (Eliezer, 0033).

As per claim 10, Indiveri, Augustine and Birdwell teach the neuromorphic circuit of claim 7.
Birdwell further teaches
the regulator is furthermore configured, at the expiry of said time window, to generate an action potential of the first type (SpikePos) and to generate an action potential of the second type (SpikeNEG) [paragraph 0113, “When the threshold is reached … If the neuron is within its refractory period, then, the neuron maintains its charge but does not fire. Thus, a neuron can accumulate charge during its refractory period, but it cannot fire during this period”; paragraph 0194, “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period; paragraph 0112, “Neurons are connected to other neurons via synapses … Charge is received by a neuron from its synapses. As is the case in biological neurons, synapses may be inhibitory (negative), in which case the firing of a neuron at one end of a synapse results in a decrease in charge at the neuron a the other end of the synapse (SpikeNEG), or they may be excitatory (positive), in which case the firing of the neuron at the one end results in a increase of charge at the neuron at the other end” (SpikePos)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the process of generating an action potential of the first type and the second type at the expiry of the refractory period of Birdwell. Doing so would help sending a signal to neighbor neurons which increase or decrease their potential in response to the signal.
Indiveri, Augustine and Birdwell do not teach
the regulator is furthermore configured to decrement the counter if the counter indicates a positive value and to increment the counter if the counter indicates a negative value.
Eliezer teaches
the regulator is furthermore configured to decrement the counter if the counter indicates a positive value [paragraphS 0042-0043, “It is first checked if the current_rail is set to VL or VH. If current_rail is set to VL count is set to -1. If current_rail is set to VH count is set to +1 … The value of previous_rail is set to current_rail”; paragraph 0049, “At some point, the lower rail VL is reached (referenced 104) and since previous_rail is set to VH, a polarity reversal being performed for the input signal (polarity toggle), and previous_rail is set to VL”; It can be seen that since previous_rail is set to VH, count is set to +1, then when the lower rail VL is reached, the polarity is reversed and previous_rail is set to VL (count now is set to -1)] and to increment the counter if the counter indicates a negative value [paragraph 0042, “It is first checked if the current_rail is set to VL or VH. If current_rail is set to VL count is set to -1. If current_rail is set to VH count is set to +1 … The value of previous_rail is set to current_rail”; paragraph 0050, “Once the upper rail VH is reached … a polarity reversal is performed (polarity toggle), and since previous_rail is set to VL … previous_rail is set to VH”; It can be seen that since previous_rail is set to VL, count is set to -1, then when the lower rail VH is reached, the polarity is reversed and previous_rail is set to VH (count now is set to +1)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuromorphic neuron circuit of Indiveri to include the regulator is furthermore configured to decrement the counter if the counter indicates a positive value and to increment the counter if the counter indicates a negative value of Eliezer. Doing so would help generating the digital integrator result based on the UP and DOWN signals received from the control logic (Eliezer, 0033).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US Pub. 2019/0102669) describes a neuromorphic core to implement a plurality of neural units of a neural network.
Suda et al. (US Pub. 2018/0260696) describes correlated electron material-based neuron circuits for a spiking neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2128        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128